In an action on an insurance policy, plaintiffs appeal from an order of the Supreme Court, Orange County, dated April 7, 1975, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. In our opinion, the instant complaint fails to state a cause of action on a third-party beneficiary theory (cf. Embler v Hartford Steam Boiler Inspection & Ins. Co., 158 NY 431; Jefferson v Sinclair Refining Co., 14 AD2d 238, affd 10 NY2d 422; Duffy v Liberty Mut. Ins. Co., 58 Misc 2d 855; Browdy v StateWide Ins. Co., 56 Misc 2d 610). Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.